UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10–Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO COMMISSION FILE NUMBER 333–110441 THE SHERIDAN GROUP, INC. (Exact name of registrant as specified in its charter) Maryland 52–1659314 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11311 McCormick Road, Suite 260 Hunt Valley, Maryland 21031–1437 (Address of principal executive offices) (Zip Code) 410–785–7277 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes oNo x There was 1 share of Common Stock outstanding as of August 9, 2012. The Sheridan Group, Inc. and Subsidiaries Quarterly Report For the Quarter Ended June 30, 2012 INDEX Page PART I — FINANCIAL INFORMATION 3 Item 1. Financial Statements: 3 Condensed Consolidated Balance Sheets at June 30, 2012 and December 31, 2011 (unaudited) 3 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II — OTHER INFORMATION 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURE 24 2 Index PART I — FINANCIAL INFORMATION Item 1.Financial Statements. THE SHERIDAN GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $918,564 and $1,173,194, respectively Inventories, net Other current assets Refundable income taxes Total current assets Property, plant and equipment, net Intangibles, net Goodwill Deferred financing costs, net Other assets Total assets $ $ LIABILITIES Current liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Notes payable and working capital facility Deferred income taxes and other liabilities Total liabilities STOCKHOLDER'S EQUITY Common stock, $0.01 par value; 100 shares authorized; 1 share issued and outstanding at June 30, 2012 and December 31, 2011 - - Additional paid-in capital Accumulated deficit ) ) Total stockholder's equity Total liabilities and stockholder's equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 Index THE SHERIDAN GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2012 and 2011 (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Net sales $ Cost of sales Gross profit Selling and administrative expenses (Gain) loss on disposition of fixed assets ) ) ) Restructuring costs ) Amortization of intangibles Total operating expenses Operating income Other (income) expense: Interest expense Interest income ) (Gain) loss on repurchase of notes payable ) ) Other, net ) ) Total other expense Loss before income taxes ) Income tax benefit ) Net loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of the condensed consolidated financial statements. 4 Index THE SHERIDAN GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2012 and 2011 (Unaudited) Six Months Ended June 30, June 30, Cash flows provided by operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities Depreciation Amortization of intangible assets Provision for doubtful accounts ) Provision for inventory realizability Stock-based compensation Amortization of deferred financing costs and original issue discount, included in interest expense Deferred income tax benefit ) ) Non-cash portion of net (gain) loss on repurchase of notes payable ) (Gain) loss on disposition of fixed assets ) Changes in operating assets and liabilities Accounts receivable ) Inventories ) ) Other current assets Refundable income taxes - Other assets Accounts payable ) ) Accrued expenses Due to parent, net - ) Other liabilities ) ) Net cash provided by operating activities Cash flows used in investing activities: Purchases of property, plant and equipment ) ) Interest capitalized in connection with purchases of property, plant and equipment ) - Proceeds from sale of fixed assets, net of disposal costs Net cash used in investing activities ) ) Cash flows used in financing activities: Borrowing of working capital facility Repayment of working capital facility ) ) Repurchase of notes payable ) ) Proceeds from issuance of notes payable - Payment of deferred financing costs in connection with notes payable and working capital facility ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash investing and financing activities Asset additions in accounts payable $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 5 Index THE SHERIDAN GROUP, INC. and SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Company Information and Significant Accounting Policies The accompanying unaudited financial statements of The Sheridan Group, Inc. and Subsidiaries (together, the “Company”) have been prepared by us pursuant to the rules of the Securities and Exchange Commission (the “SEC”). In our opinion, the accompanying unaudited condensed consolidated financial statements contain all adjustments necessary to present fairly, in all material respects, our financial position as of June 30, 2012, our results of operations for the three and six month periods ended June 30, 2012 and 2011 and our cash flows for the six month periods ended June 30, 2012 and 2011. All such adjustments are deemed to be of a normal and recurring nature and all material intercompany balances and transactions have been eliminated. The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. These condensed consolidated financial statements should be read in conjunction with the annual consolidated financial statements and the notes thereto of The Sheridan Group, Inc. and Subsidiaries included in our Annual Report on Form 10-K for the year ended December 31, 2011. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. The results of operations for the three and six months ended June 30, 2012 are not necessarily indicative of the results to be expected for the full fiscal year. The preparation of condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. New Accounting Standards In December 2011, the Financial Accounting Standards Board (“FASB”) issued amended guidance related to the Balance Sheet (Disclosures about Offsetting Assets and Liabilities). This amendment requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. An entity is required to apply the amendments for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. The amendment should be applied retrospectively. We are in the process of evaluating this guidance but currently do not believe that it will have a material effect on our consolidated financial statements. In September 2011, the FASB issued amended guidance that will simplify how entities test goodwill for impairment. After assessment of certain qualitative factors, if it is determined to be more likely than not that the fair value of a reporting unit is less than its carrying amount, entities must perform the quantitative analysis of the goodwill impairment test. Otherwise, the quantitative tests become optional. The guidance is effective for annual and interim impairment tests performed in fiscal years beginning after December 15, 2011, and earlier adoption is permitted. The adoption of this guidance did not have an impact on our financial statements. In June 2011, the FASB issued guidance on the presentation of comprehensive income that will require us to present the total of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.This guidance eliminates the option to present the components of other comprehensive income as part of the statement of equity.This guidance requires retrospective application and is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. We do not have any elements of other comprehensive income; therefore, the adoption of this guidance did not have an impact on our financial statements. In May 2011, the FASB issued updated guidance to improve the comparability of fair value measurements between GAAP and International Financial Reporting Standards. This update amends the accounting rules for fair value measurements and disclosure. The amendments are of two types: (i) those that clarify FASB’s intent about the application of existing fair value measurement and disclosure requirements and (ii) those that change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. The update is effective for us beginning in the first quarter of 2012. The adoption of this guidance did not have an impact on our financial statements, other than additional disclosures. 6 Index 2. Inventory Components of net inventories at June 30, 2012 and December 31, 2011 were as follows: June 30, December 31, Work-in-process $ $ Raw materials (principally paper) Excess of current costs over LIFO inventory value ) ) Net inventory $ $ 3. Notes Payable and Working Capital Facility On April 15, 2011, we completed a private debt offering of senior secured notes totaling $150.0 million in aggregate principal amount (the “2011 Notes”).The 2011 Notes, which were issued by The Sheridan Group, Inc. under an indenture (the “Indenture”), will mature on April 15, 2014 and bear interest payable in cash in arrears at the fixed interest rate of 12.5% per year. Interest on the 2011 Notes will be payable semi-annually on April 15 and October 15 of each year, commencing on October 15, 2011. Proceeds of the offering of $141.0 million, net of discount, together with cash on hand and borrowings under our working capital facility, were used to repurchase all of our 10.25% senior secured notes that were due to mature on August 15, 2011 (the “2003 and 2004 Notes”) and to pay approximately $6.5 million in professional fees and expenses incurred in connection with the issuance of the 2011 Notes. These fees and expenses were capitalized as deferred financing costs and will be amortized to interest expense using the effective interest rate method over the term of the 2011 Notes. We recognized a loss on the repurchase of the 2003 and 2004 Notes of approximately $1.2 million as a result of the tender offer premium paid, the professional fees incurred and the write-off of unamortized financing costs. During the fourth quarter of 2011, we repurchased in the open market 2011 Notes with a face value of $8.2 million for $7.1 million, which included $0.1 million of accrued interest. Deferred financing costs and unamortized debt discount attributable to these notes totaled $0.7 million. As a result of the repurchases, we recognized a net gain of $0.5 million. On November 23, 2011, we sold the Ashburn, Virginia facility. Per the terms of the Indenture, on December 16, 2011, we used the net proceeds from this sale of $3.9 million to repurchase 2011 Notes at 100% of their face value plus $0.1 million of accrued interest. We recognized a loss on the repurchase of $0.3 million as the result of the write-off of deferred financing costs and unamortized debt discount. During the first quarter of 2012, we repurchased in the open market 2011 Notes with a face value of $5.9 million for $5.3 million, which included $0.2 million of accrued interest. Deferred financing costs and unamortized debt discount attributable to these notes totaled $0.4 million. As a result of the repurchases, we recognized a net gain of $0.4 million. During the second quarter of 2012, we repurchased in the open market 2011 Notes with a face value of $2.9 million for $2.5 million, which included $0.1 million of accrued interest. Deferred financing costs and unamortized debt discount attributable to these notes totaled $0.2 million. As a result of the repurchases, we recognized a net gain of $0.3 million. The carrying value of the 2011 Notes was $124.1 million as of June 30, 2012. Concurrent with the private debt offering, we entered into an agreement to amend and restate our working capital facility to, among other things, extend the scheduled maturity to April 15, 2013. Terms of the amended and restated working capital facility allow for revolving debt of up to $15.0 million, including letters of credit commitments of up to $5.0 million, subject to a borrowing base test. The interest rate on borrowings under the working capital facility is the base rate plus a margin of 3.25%. The base rate is a fluctuating rate equal to the highest of (a) the Federal Funds Rate plus 0.50%, (b) the bank’s prime rate, and (c) the specified LIBOR rate plus 1.00%. At our option, we can elect for borrowings to bear interest for specified periods at the specified LIBOR rate in effect for such periods plus a margin of 4.25%. We have agreed to pay an annual commitment fee on the unused portion of the working capital facility at a rate of 0.75% and an annual fee of 4.25% on all letters of credit outstanding. In addition, we paid an upfront fee of $0.3 million at closing and approximately $0.4 million of professional fees, which were capitalized as deferred financing costs and will be amortized to interest expense on a straight-line basis over the term of the working capital facility. As of June 30, 2012, we had $3.0 million outstanding under the working capital facility, $1.3 million in letters of credit outstanding and unused amounts available of $10.7 million. 7 Index On June 6, 2012, we entered into an agreement to extend the scheduled maturity date of the working capital facility to October 15, 2013. We capitalized a negligible amount of fees in connection with the extension of the working capital facility. The Indenture and the working capital facility require us to maintain certain minimum Consolidated EBITDA (as defined in the underlying agreements) levels for any period of four consecutive fiscal quarters, taken as one accounting period, and prohibits us from making capital expenditures in amounts exceeding certain thresholds for each fiscal year. In addition, the Indenture and the working capital facility contain affirmative and negative covenants, representations and warranties, borrowing conditions, events of default and remedies for the holders and lenders. We have complied with all of the restrictive covenants as of June 30, 2012. Prior to April 15, 2011, we had a working capital facility agreement that allowed for revolving debt of up to $20.0 million, including letters of credit commitments of up to $5.0 million, subject to a borrowing base test. We had no borrowings under this working capital facility during 2011. We paid an annual commitment fee on the unused portion of the working capital facility at a rate of 0.50%. In addition, we paid an annual fee of 3.875% on all letters of credit outstanding. 4. Accrued Expenses Accrued expenses as of June 30, 2012 and December 31, 2011 consisted of the following: June 30, December 31, Payroll and related expenses $ $ Accrued interest Customer prepayments Self-insured health and workers' compensation accrual Other $ $ 5. Business Segments We are a specialty printer offering a full range of printing and value-added support services for the journal, catalog, magazine and book markets. We operate in three business segments: “Publications,” “Specialty Catalogs” and “Books.” The Publications segment is focused on the production of short-run journals, medium-run journals and specialty magazines and is comprised of the assets and operations of The Sheridan Press, Dartmouth Printing and Dartmouth Journal Services. On July 1, 2011, we ceased operations at United Litho, which was part of our Publications segment, and consolidated the printing of specialty magazines at Dartmouth Printing. The Specialty Catalogs segment, which is comprised of the assets and operations of The Dingley Press, is focused on catalog merchants that require run lengths between 50,000 and 8,500,000 copies. Our Books segment is focused on the production of short-run books and is comprised of the assets and operations of Sheridan Books. The accounting policies of the operating segments are the same as those described in Note 2 “Summary of Significant Accounting Policies” in the consolidated financial statements in our most recent Annual Report on Form 10-K for the year ended December 31, 2011. The results of each segment include certain allocations for general, administrative and other shared costs. However, certain costs, such as corporate depreciation, technology development costs, corporate restructuring costs and certain professional fees are not allocated to the segments and are shown as Corporate in the table below. Our customer base resides in the continental United States, and our manufacturing, warehouse and office facilities are located throughout the East Coast and Midwest. We had no customer that accounted for 10.0% or more of our net sales for the three and six month periods ended June 30, 2012 and 2011. 8 Index The following table provides segment information as of June 30, 2012 and 2011 and for the three and six month periods then ended: Three months ended June 30, Six months ended June 30, (in thousands) Net sales Publications $ Specialty catalogs Books Intersegment sales elimination ) Consolidated total $ Operating income Publications $ Specialty catalogs ) Books Corporate expenses ) Consolidated total $ June 30, December 31, Assets Publications $ $ Specialty catalogs Books Corporate Consolidated total $ $ A reconciliation of total segment operating income to consolidated loss before income taxes is as follows: Three months ended June 30, Six months ended June 30, (in thousands) Total operating income (as shown above) $ Interest expense ) Interest income - - 5 1 Gain (loss) on repurchase of notes payable ) ) Other, net ) 7 ) 17 Loss before income taxes $ ) $ ) $ ) $ ) 6. Income Taxes During the six months ended June 30, 2012, the effective income tax rate was 69% as compared to 38% for the same period in 2011.The increase in the effective income tax rate was primarily due to the significant decrease in the projected pre-tax loss for 2012 compared to 2011, while permanent differences are anticipated to remain constant year over year. We file consolidated tax returns with TSG Holdings Corp. (“Holdings”), our parent company, for Federal and certain state jurisdictions. During the six months ended June 30, 2012, we generated a $0.4 million income tax benefit as the result of current net operating losses (NOLs). Due to operating loss carryforwards generated by us and Holdings, we will not realize a current benefit from our NOLs. Therefore, the current benefit has been reclassified as a non-current deferred tax asset and is netted against non-current deferred tax liabilities on the consolidated balance sheet, as it will be available to reduce taxable income in future periods. 7. Fair Value Measurements Certain of our assets and liabilities must be recorded at fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). Accounting guidance outlines a valuation framework and creates a fair value hierarchy in order to increase the consistency and comparability of fair value measurements and the related disclosures and prioritizes the inputs used in measuring fair value as follows: 9 Index Level 1: Observable inputs such as quoted prices in active markets; Level 2: Inputs, other than quoted prices in active markets, that are observable either directly or indirectly; and Level 3: Unobservable inputs in which there is little or no market data which require the reporting entity to develop its own assumptions. Our financial instruments consist of long-term investments in marketable securities (held in trust for payment of non-qualified deferred compensation) and long-term debt. We are permitted to measure certain financial assets and financial liabilities at fair value that were not previously required to be measured at fair value. We have elected not to measure any financial assets or financial liabilities, including long-term debt, at fair value which were not previously required to be measured at fair value. We classify the investments in marketable securities within level 1 of the hierarchy since they are invested in publicly traded mutual funds with quoted market prices that are available in active markets. The estimated fair value of our publicly traded debt, based on level 2 inputs, was approximately $105.9 million and $121.4 million as of June 30, 2012 and December 31, 2011, respectively. 8. Related Party Transactions Under the terms of a management agreement with our principal equity sponsors, we paid an annual management fee equal to the greater of $500,000 or 2% of EBITDA (as defined in the management agreement) plus reasonable out-of-pocket expenses. On April 15, 2011, the management agreement was terminated, and there were no amounts expensed in connection with the management agreement subsequent to the first quarter of 2011. We expensed $0.5 million in such fees for the six month period ended June 30, 2011. 9. Contingencies We are party to legal actions as a result of various claims arising in the normal course of business. We believe that the disposition of these matters will not have a material adverse effect on the financial condition, results of operations or liquidity of the Company. Restructuring and Other Exit Costs DPC/ULI Consolidation Due to continued adverse trends in the specialty magazine business (within our Publications segment) as a result of the weak economy, on January 19, 2011, our Board of Directors approved a restructuring plan to consolidate all specialty magazine printing operations into one site. Our United Litho, Inc. (“ULI”) facility in Ashburn, Virginia ceased operation on July 1, 2011, and we have consolidated the printing of specialty magazines at Dartmouth Printing Company (“DPC”) in Hanover, New Hampshire. Approximately 80 positions were eliminated as a result of the consolidation. Approximately 20 employees in the Customer Service and Sales areas were retained by DPC. On November 23, 2011, we completed the sale of the Ashburn, Virginia facility for $4.2 million. After deducting related closing costs, our net proceeds from the sale of the facility were $3.9 million. Restructuring charges in connection with the DPC/ULI consolidation recorded during the three and six months ended June 30, 2012 were minimal. We recorded $0.4 million and $0.8 million of restructuring charges during the three and six months ended June 30, 2011, respectively. Charges related to severance and other personnel costs totaled $0.3 million and $0.6 million and charges for other exit costs totaled $0.1 million and $0.2 million during the three and six months ended June 30, 2011, respectively. We estimate that approximately $0.2 million of additional restructuring charges resulting in future cash expenditures will be incurred during 2012, primarily related to severance and other exit costs. We had a negligible liability related to this restructuring outstanding as of June 30, 2012. Workforce Reduction During the third quarter of 2011, we implemented a restructuring plan to reduce our operating costs through a workforce reduction across all segments of our business. Approximately 20 positions were eliminated as a result of this action. We recorded $0.6 million of restructuring costs during the third quarter of 2011. These costs related primarily to guaranteed severance payments and employee health benefits. There were no restructuring costs recorded during the three and six months ended June 30, 2012, and we do not believe any other costs will be expensed in the future in connection with this action. We had a liability of $0.2 million related to this restructuring outstanding as of June 30, 2012. 10 Index The table below shows our restructuring activity and our restructuring accrual balance as of June 30, 2012 (in thousands): DPC/ULI Workforce consolidation reduction Total Restructuring accrual at December 31, 2011 $ $ $ Restructuring costs expensed 3 - 3 Restructuring costs paid ) ) ) Restructuring accrual at June 30, 2012 $ 20 $ $ We recorded non-cash charges of $0.9 million and $1.6 million during the three and six months ended June 30, 2011, respectively, associated with the accelerated amortization of the United Litho trade name based on updated estimates of useful life. We also recorded non-cash charges of approximately $0.7 million and $2.0 million during the three and six months ended June 30, 2011 associated with the accelerated depreciation of ULI’s equipment, based on updated estimates of remaining useful life and estimated residual value, equal to the lower of carrying value or best estimate of selling price, less costs to sell. There were no such non-cash charges in connection with the shutdown of ULI recorded during the three and six months ended June 30, 2012. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion should be read in conjunction with, and is qualified in its entirety by reference to, our historical consolidated financial statements and related notes included in the Annual Report on Form 10-K for the fiscal year ended December 31, 2011. References to the “Company” refer to The Sheridan Group, Inc. The terms “we,” “us,” “our” and other similar terms refer to the consolidated businesses of the Company and all of its subsidiaries. Forward-Looking Statements This Quarterly Report on Form 10-Q includes “forward-looking statements.”Forward-looking statements are those that do not relate solely to historical fact. They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events. They may contain words such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “likely,” “may,” “plan,” “predict,” “project,” “should,” “will,” “would” or words or phrases of similar meaning. They may relate to, among other things: ● our liquidity and capital resources, including our expected level of capital expenditures and our ability to refinance our debt; ● competitive pressures and trends in the printing industry; ● prevailing interest rates; ● legal proceedings and regulatory matters; ● general economic conditions; ● the liquidity and capital resources of our customers and potential customers; ● predictions of net sales, expenses or other financial items; ● future operations, financial condition and prospects; and ● our plans, objectives, strategies and expectations for the future. Forward-looking statements involve risks and uncertainties that may cause actual results to differ materially from the forward-looking statements, may cause us to modify our plans or objectives, may affect our ability to pay timely amounts due under our outstanding notes and/or may affect the value of our outstanding notes. New risk factors can emerge from time to time. It is not possible for us to predict all of these risks, nor can we assess the extent to which any factor, or combination of factors, may cause actual results to differ from those contained in forward-looking statements. Given these risks and uncertainties, actual future results may be materially different from what we plan or expect. We caution you that any forward-looking statement reflects only our belief at the time the statement is made. We undertake no obligation to review or update these forward-looking statements to reflect events or circumstances occurring after the date of this report. 11 Index Overview Company Background We are a leading specialty printer offering a full range of printing and value-added support services for the journal, catalog, magazine and book markets. We provide a wide range of printing services and value-added support services that supplement the core printing operations such as page composition, electronic copy-editing, digital proofing, electronic publishing systems, subscriber services, digital media distribution, custom publishing and back issue fulfillment. We utilize a decentralized management structure, which provides our customers with access to the resources of a large company, while maintaining the high level of service and flexibility of a smaller company. 2011 Notes and Amended and Restated Working Capital Facility On April 15, 2011, we completed a private debt offering of senior secured notes totaling $150.0 million in aggregate principal amount (the “2011 Notes”).The 2011 Notes will mature on April 15, 2014 and bear interest payable in cash in arrears at the fixed interest rate of 12.5% per year. On the same date, we entered into an amended and restated working capital facility, which now has a scheduled maturity of October 15, 2013. Terms of the amended and restated working capital facility allow for revolving debt of up to $15.0 million, including letters of credit commitments of up to $5.0 million, subject to a borrowing base test. Proceeds of the 2011 Notes offering of $141.0 million, net of discount, together with cash on hand and borrowings under our working capital facility were used to repurchase all of our existing 2003 Notes and 2004 Notes (due in 2011) and to pay related fees and expenses. Restructuring costs and facility shutdown DPC/ULI Consolidation Due to continued adverse trends in the specialty magazine business (within our Publications segment) as a result of the weak economy, on January 19, 2011, our Board of Directors approved a restructuring plan to consolidate all specialty magazine printing operations into one site. Our United Litho, Inc. (“ULI”) facility in Ashburn, Virginia ceased operation on July 1, 2011, and we have consolidated the printing of specialty magazines at Dartmouth Printing Company (“DPC”) in Hanover, New Hampshire. Approximately 80 positions were eliminated as a result of the closure. Approximately 20 employees in the Customer Service and Sales areas were retained by DPC. On November 23, 2011, we completed the sale of the Ashburn, Virginia facility for $4.2 million. After deducting related closing costs, our net proceeds from the sale of the facility were $3.9 million. Restructuring charges in connection with the DPC/ULI consolidation recorded during the three and six months ended June 30, 2012 were minimal. We recorded $0.4 million and $0.8 million of restructuring charges during the three and six months ended June 30, 2011, respectively. Charges related to severance and other personnel costs totaled $0.3 million and $0.6 million and charges for other exit costs totaled $0.1 million and $0.2 million during the three and six months ended June 30, 2011, respectively. We estimate that approximately $0.2 million of additional restructuring charges resulting in future cash expenditures will be incurred during 2012, primarily related to severance and other exit costs. We had a negligible liability related to this restructuring outstanding as of June 30, 2012. Workforce Reduction During the third quarter of 2011, we implemented a restructuring plan to reduce our operating costs through a workforce reduction across all segments of our business. Approximately 20 positions were eliminated as a result of this action. We recorded $0.6 million of restructuring costs during the third quarter of 2011. These costs related primarily to guaranteed severance payments and employee health benefits. There were no restructuring costs recorded during the three and six months ended June 30, 2012, and we do not believe any other costs will be expensed in the future in connection with this action. We had a liability of $0.2 million related to this restructuring outstanding as of June 30, 2012. The table below shows our restructuring activity and our restructuring accrual balance as of June 30, 2012 (in thousands): DPC/ULI Workforce consolidation reduction Total Restructuring accrual at December 31, 2011 $ $ $ Restructuring costs expensed 3 - 3 Restructuring costs paid ) ) ) Restructuring accrual at June 30, 2012 $
